1 Reported in 201 N.W. 304.
This is an action for divorce in which the summons was served by publication and judgment was entered dissolving the bonds of matrimony between the parties, and also decreeing that the defendant pay the plaintiff the sum of $5 per week as permanent alimony so long as she remained unmarried and the sum of $50 as attorneys' fees. Thereafter defendant made an application to have so much of the judgment as decreed the payment of alimony and attorneys' fees set aside and annulled on the ground that the court had no jurisdiction to enter a judgment in personam where the only service upon him was made by publication. Plaintiff opposed the application on the ground that defendant had kept himself concealed for the purpose of avoiding service of process, which charge defendant denied. The court made an order opening the case for the purpose of taking evidence to determine where defendant had resided and whether he had kept himself concealed, and vacated the personal judgment for alimony and attorney's fees until the hearing on the order. Plaintiff appealed from this order. The order is only an interlocutory order and is not appealable. It does not determine the merits and is not final.
Appeal dismissed. *Page 525